Me. Justice Waterman delivered the opinion of the Court. The declaration in this case alleges that while the plaintiff, with all due care, was going across North Clark street, at the crossing of that street and Diversey Place, he was, by the negligence of the defendant in starting its car without ringing the bell, struck by a grip car operated by it and seriously injured. The evidence is that the plaintiff got off one of the defendant’s cars at Sherman Place, and at about that place in crossing Clark street, was struck by one of the defendant’s cars. The plaintiff testified that he got on one of the defendant’s cars at Dearborn street, went Northward to Sherman Place, and then stepped off; that he looked a little north, and saw a south bound car standing still at a safe distance from him, as he thought; that he thought he had ample time tó get across the street, and the next thing he knew he was struck and knocked senseless; that the south bound car was apparently 100 feet away; that he did not hear the bell ring. ^ ^ This was substantially all of the evidence introduced by the plaintiff to show how the accident happened. Four witnesses for the defendant testified that the plaintiff stepped off the car upon which he had ridden north, and was struck near to a vault, south of Sherman Place—from fifteen to twenty-five feet south of Sherman Place. The gripman of the car which struck the plaintiff testified that the plaintiff stepped from two to three feet from and in front of that car, and was struck at once. Several .witnesses testified that they did not hear the bell on the south bound car ring before that car started to cross Sherman Place. A witness called by the plaintiff testified upon cross-examination that the plaintiff told him that he got off the car, and the first thing he knew he was tumbling along before the car; that the plaintiff had always told him that he did not know anything about how it all happened. Seven persons, including the plaintiff, saw and described . the occurrence. According to the testimony of six of these, the accident was the result of the inattention and carelessness of the plaintiff. There was only inferentially any evidence, either that the bell of the south bound car was not rung, or that such failure to ring, if any there was, caused the accident; while the very great preponderance of the evidence is that the plaintiff was not in the exercise of ordinary care when attempting to cross the street in which he was struck. The judgment of the Superior Court is reversed and the cause remanded.